UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-2266


MERYEM BENTAOUS, Individually     and    on    behalf    of   others
similarly situated,

                Plaintiff – Appellant,

          v.

ASSET ACCEPTANCE, LLC; FULTON FRIEDMAN & GULLACE LLP,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-03314-JFM)


Submitted:   June 29, 2015                    Decided:   August 27, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


E. David Hoskins, Max F. Brauer, THE LAW OFFICES OF DAVID
HOSKINS, LLC, Baltimore, Maryland, for Appellant.      Terri S.
Reiskin, DYKEMA GOSSETT PLLC, Washington, D.C.; Cynthia Fulton,
Jason P. Verhagen, FULTON FRIEDMAN & GULLACE, L.L.P., Phoenix,
Arizona, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Meryem Bentaous seeks to appeal the district court's order

compelling arbitration and staying and administratively closing

the action pending resolution of any arbitration proceedings.

Our jurisdiction to review cases originating in the district

court   is       limited      to     final      decisions          and    certain       specified

interlocutory orders.               28 U.S.C. §§ 1291, 1292 (2012); Cohen v.

Beneficial       Indus.       Loan       Corp.,       337    U.S.    541,       545-47       (1949).

Section 16 of the Federal Arbitration Act provides that “[a]n

appeal may be taken from . . . a final decision with respect to

an   arbitration         that      is     subject       to    this       title[,]”          or    from

interlocutory          orders        denying          arbitration,            but      an        appeal

generally “may not be taken from an interlocutory order . . .

granting     a    stay       of    any    action”       referred         to    arbitration,         or

“directing arbitration to proceed.” 9 U.S.C. § 16; see In re

Pisgah Contractors, Inc., 117 F.3d 133, 135 (4th Cir. 1997).

     A “final decision” for purposes of § 16 is one that “ends

the litigation on the merits and leaves nothing more for the

court   to       do    but    execute       the       judgment.”              Green    Tree        Fin.

Corp.-Ala.        v.    Randolph,         531     U.S.       79,    86        (2000)    (internal

quotation marks omitted).                    Therefore, where a district court

orders arbitration and dismisses an action, “leaving the court

nothing to do but execute the judgment,” the order is a final,

appealable order.             Id.        By contrast, where the district court

                                                  2
orders    arbitration         and     enters     “a      stay   instead      of   a

dismissal . . .        that   order    [is     not]    appealable,”    as    it   is

interlocutory.     Id. at 87 n.2.

     As the district court’s order compelling arbitration stayed

the action rather than dismissing it, that order is not a final,

appealable      order.        In    addition,    the     fact   that   the    court

administratively closed the case following the stay does not

render the order final.             Penn-Am. Ins. Co. v. Mapp, 521 F.3d

290, 295 (4th Cir. 2008) (“Put simply, an otherwise non-final

order    does    not     become      final     because    the   district     court

administratively closed the case after issuing the order.”).                      We

therefore lack jurisdiction over the appeal.

     Accordingly, we dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid in the decisional process.

                                                                        DISMISSED




                                         3